Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of the species of Group I represented by Figs 1-4 in the reply filed on 9/30/22 is acknowledged.  The traversal is on the ground(s) that independent claims 1 (species Group I) and 12 (species Group II) are not mutually exclusive since independent claim 12 fully incorporates every limitation of independent claim 1. Applicant also traverses on the grounds that applicant disagrees with the holding in the restriction that the prior art applicable to one species would not likely be applicable to another species. According to applicant, any prior art found for claim 1 is very likely applicable to claim 12. This is not found persuasive for the reasons following. 
Regarding applicant’s first argument, claim 1 does not incorporate every limitation of claim 12. Claim 1 is directed to a package whereas claim 12 is directed to a package system. The package can never be the system; the two are entirely different products. Moreover, claim 12 requires a secondary package comprising at least one component of the oral care device or an accessory configured for use with the oral care device, features that the package of claim 1 does not recite and cannot recite (because claim 1 is directed to one package only). Therefore claims 1 and 12 are clearly mutually exclusive.
Regarding applicant’s second argument applicant does not explain how prior art showing a single package without any content (on which claim 1 reads), and otherwise having all of the features of claim 1, would be applicable to the system of claim 12 that has a first package and a secondary package with content in the secondary package. Therefore, the examiner does not follow applicant’s reasoning indicating that the prior art applicable to claim 1 is very likely applicable to claim 12.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/22.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. The terms at issue are the parts of the second layer 103 as pointed out below. Thus, examples of some unclear, inexact or verbose terms used in the specification are: 
A.     third formed section 110 (note specification [0022] about at lines 18-9). (the issue here is the noted term together with the specification’s use of the terms first section 107, second section 105 and fourth section 120. So why is the third section considered to be a formed section and not the others? Or, are the other sections also formed sections and applicant is simply not calling them that? The examiner notes that starting two lines up from the bottom of specification page 5, the text refers to “the third section 110” which is consistent with the names of the other sections. However, is this a typographical error? The examiner also notes that [0022] expressly teaches that second layer 103 may be a thermoformed plastic or polymeric layer, which suggests that all of the sections are formed.);
B.     the fourth formed portion 120 (note specification [0023]). First, note the comments above. Second, note that 120 appears to be a  fourth section, not a fourth portion. Third, note that per [0023] lines 1-3 that introduces the formed portions in the Detailed Description, these features are supposed to conform to one or more contours of the device and prevent movement of the device from one of the sections into an adjacent section of the package. However, the first through fourth sections appear from at least the drawings to also conform to one or more contours of the device and prevent movement of the device from one of the sections into an adjacent section of the package. Therefore, it appears that the issue with the nomenclature is even more important than it would otherwise be. One reading the claims has to know with certainty what features applicant is referring to and that can only be done by reference to a properly written specification);
C.     “As shown, the oral care package 100 includes a formed portion 113 disposed between the first section 105 and the second section 110”. (Note specification [0023]). (The second section is not 110. Additionally, there is no formed portion 113 between the first and second sections 107 and 105 respectively, as shown in Figs 1-2 which are the drawings to which the noted portion of the written description refers.);
D.     “the formed region 117” (again see at least specification [0023]). (Note the comments above);
E.     “the region 113 or the region 117” (again see specification [0023]). (Note the comments above);
F.     “the formed section 113” (See at least specification [0027]). (Note the comments above. Is 113 a portion, a region or a section?).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claimed features that were not described in the specification so as to convey possession of the claimed invention by the applicant are:
A.     “a formed region disposed between the first section and the second section, wherein the formed region is configured to prevent the first portion from moving from the first section to the second section” (Note claim 1. First of all, no formed region appears to be disposed between first section 107 and second section 105 in the elected embodiment. That is to say, although specification [0023] lines 1-2 teaches that the package may include one or more formed portions between each of the sections 107, 105, 110, 120, the feature does not appear to be specifically described for elected Figs 1-4. Instead although specification [0023] goes on to teach that “As shown, the oral care package 100 includes a formed portion 113 disposed between the first section 105 and the second section 110”, this appears to be an error for the reasons also discussed above.  In addition to the lack of adequate textual description of the feature, the examiner also notes that it is also not shown in the drawings. There is simply no formed portion 113 shown between first section 107 and second section 105 in Figs 1-4. Instead 113 is shown between second section 105 and third section 110.
Second the specification does not explain exactly how such a formed region between the first and second sections 107 and 105 is configured to prevent the first portion from moving from the first section into the second section as claimed. Furthermore, the examiner notes that although not a part of the rejection because it is not claimed, the specification does not properly describe exactly how the formed portions 113 and 117 prevent movement of the device from any section into an adjacent section. In making this latter observation the examiner is specifically referring to the text of [0023] and [0024] when read together with Figs 1-4. For example, stepped portion 127 described in [0024] is not depicted as a step portion in Fig 3, and it is not apparent from [0024] exactly how either step portions 123 and 127 operate. For example, it is not apparent from the description in [0024] how merely because the diameter or width of stepped portions 123 and 127 is smaller than the diameter or width of second section 105 or third section 110, downward movement of the handle from within 105 into 110, or movement of the lumen and brush head from within the third section 110 into the second section 105 is prevented, as described at the bottom of page 7 bridging through the top of page 8 of the specification text.);
B.     “a collapsible region disposed between the first section and the second section, wherein the collapsible region is configured to facilitate movement of the first portion within the package” (no such region as recited in claim 7 appears to be disclosed for Figs 1-4 either in the Detailed Description text or in the drawings themselves).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because the portions thereof identified in the rejection for lack of adequate written description above, cannot be properly interpreted (due to the lack of adequate written description). Claim 7 is so indefinite for the reason above that it cannot be further treated on the merits.
The claims are also indefinite because it is not clear whether they are directed to the sub-combination of the package only (no oral care device is positively claimed) or whether they are directed to the combination of the package and an oral care device. The sub-combination appears to be claimed based on the claim 1 preamble, on the fact that no claim limitation expressly recites the oral care device in combination with the package and on the claim recitations with regard to the oral care device or parts thereof appearing at first sight to be functional. However, the combination appears to be claimed because it appears that the claims are structurally relying on the features of the oral care device. For example, in the last paragraph of claim 1, the formed region is recited as being configured to prevent the first portion of the oral care device from moving from the first section into the second section of the package. Although this recitation with respect to a portion of the oral care device can be interpreted functionally (in the sense of applicant merely stating that the purpose of the formed region is to prevent the first portion of the oral care device from moving from the first section into the second section of the package), it can also be interpreted as requiring a particular structure of the package, a structure that is based on a particular shape of the first portion of the oral care device relative to the formed region and/or the first and second sections of the package. In other words, in order to prevent the first portion of the oral care device from moving from the first section into the second section of the package, the formed region of the package and the first portion of the oral care device would both have to be configured in particular ways relative to each other, and therefore, the claim recitation can be interpreted as relying on the structure of the oral care device such that applicant is actually claiming the oral care device in combination with the package. 
In other examples, see claim 2’s requirement that the third and fourth sections of the package be configured to enclose specific portions of the oral care device, something that would depend on the particular shape of the oral care device. The examiner adds that it is by now well settled that features that are not claimed cannot be relied upon by the applicant in support of patentability. For the purposes of comparing the claims with the prior art of record below, recitations of the kind discussed above are interpreted only functionally. However, clarification of the scope of the claims by amendment is required. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorrentino et al. (8,245,844). 
Initially as indicated above the claims are interpreted for this rejection as not positively reciting any package content. Therefore, all references in the claims to any such content are interpreted to the extent possible as reciting functions or intended uses of the package. 
Sorrentino discloses a package that can enclose some oral care device (either the one shown in the Sorrentino drawings or some other one). The claimed first and second layers can be containers 22 and 20 respectively, or they can be one of the seals 36 and its corresponding container, such as container 20 respectively. Note Fig 7.
Thus, assuming the second layer is container 20, the claimed first and second sections can be head end 26a and generally rectangular portion 26c respectively. Note Fig 1. Each of these sections is capable of containing first and second portions of some oral care device (again, not necessarily the one shown in the Sorrentino drawings).
Therefore, the formed region can be a constricting segment 26d. Based on its size and shape relative to the first section, the examiner finds that the Sorrentino formed region can prevent some first portion (of the right size and shape) of some oral care device from moving from the first portion into the second portion as functionally recited in claim 1. However, note the reference at column 6 first paragraph, particularly 
the last line thereof that appears to expressly teach the function for the particular package content shown in the Sorrentino drawings.
	The third and fourth sections can be constricting segment 26e and tail end 26b respectively. As before these sections are capable of enclosing third and fourth portions of some oral care device as functionally required in claim 2.
	The first and second stepped portions of claim 5, as best understood can be seen from Fig 1 to be at the top and bottom ends of the formed region.
	The region of claim 8 is most clearly seen at the top of seals 36 in Fig 7.
          Regarding claim 11, note column 4 line 56.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (8,245,844).
Sorrentino does not specifically disclose the shapes of the package parts encompassed in claims 4, 6, 9 and 10. On the other hand it would have been obvious to provide the noted package parts with the claimed shapes in order to construct the package conform to particular content as contemplated in Sorrentino itself. See column 4 lines 32-37.

Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB K ACKUN/Primary Examiner, Art Unit 3736